DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 04/07/2021.
Receipt is acknowledged of amendments/arguments filed on 06/25/2021.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burian et al. (US 2008/0029602) as modified by Fogg et al. (US 2007/0091997) as applied to claim 1 above, and further in view of Van der Merwe et al. (US 2013/0240628).
Re Claim 1 and 16: Burian et al. teaches method and apparatus for providing a camera barcode reader, which includes having at least one light receiving element {see ¶ 4-5+} for generating image data from reception light and an evaluation unit {herein interpreted as the reading element 70} with a classifier {herein classification element 76} being implemented in the evaluation unit for assigning code information to code regions of the image date (¶ 39-53, 66-68+). Burian et al. teaches a decoder element 80 (¶ 28, 38-39+).
Burian fails to specifically teach a classic decoder.
Fogg et al. teaches method and apparatus for scalable video decoder using enhancement stream, which includes a classic decoder (¶ 11, 91+).
In view of Fogg et al.’s teachings, it would have obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Burian et al. a classic decoder so as to combine multiple images/codes into a predicted image/code.
Burian as modified by Fogg et al. fails to specifically teach wherein the classifier is configured for machine learning and is trained by means of supervised learning based on codes read by a classic decoder which does not make use of methods of machine learning, wherein the classic decoder is used as a trainer.
Van der Merwe et al. teaches barcode recognition using data-driven classifier, wherein the classifier is configured for machine learning and is trained by means of supervised learning based on codes read by a classic decoder which does not make use of methods of machine learning, wherein the classic decoder is used as a trainer (¶ 89-91+, 125+).    
In view of  Van der Merwe et al.’s teachings, it would have obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Burian et al. that the classifier is configured for machine learning and is trained by means of supervised learning based on codes read by a classic decoder so as to improve on the analytics as well as to facilitate predicting outcomes. Such modification would be beneficial by providing algorithm that may perform various data mining operations on the data such as classifications, clustering and the like.
Re Claims 2 and 17: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the code reader being a bar code reader (¶ 38+).
Re Claim 3: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classic decoder {herein decoder element 80} is configured to process black and white image information (¶ 42, 59-60+).
Re Claims 4 and 18: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classic decoder is configured to at least one of binarize {herein binarization element 78} the image data and determine edge positions in the image data (¶ 38-56, 67-68+).
Re Claim 5: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classifier assigns code information to code regions based on gray level information of the image data (¶ 38-41, 55-56, 66+).
Re Claim 6: The teachings of Burian et al. have been discussed above.
Burian et al. fails to specifically teach that the classifier comprises a neural network or a support vector machine.
Van der Merwe et al. taches barcode recognition using data-driven classifier, wherein the classifier comprises a neural network or a support vector machine (¶ 93-99+).
In view of Van der Merwe et al.’s teachings, it would have obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Burian et al. that the classifier comprises a neural network or a support vector machine so as to analyze inputs and generate corresponding outputs.

Re Claims 8-9: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the evaluation unit is configured to divide code regions into individual code elements, and wherein the classifier only decodes one code element per step, wherein the evaluation unit is configured to locate at least one of a start character and a stop character by means of the classic decoder and/or the classifier, and to divide the code region in between into the individual code elements (¶ 56-61+).
Re Claim 10: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classic decoder is also implemented in the evaluation unit (¶ 26-37, 43-44, 56-64+).
Re Claim 11: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the evaluation unit is configured to read a code by assigning code information to image data of a code region with the classic decoder 80 and the classifier 78 (¶ 39-40, 51-53+, 68+).
Re Claim 12: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classifier is used only to read codes which could not be read by the classic decoder (¶ 10-11+, 55, 65-70+).
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach
Re Claim 13: the evaluation unit is configured to repeat the assignment of code information to code regions for different lines through the image data and to subsequently combine partial results into a common code content:
Re Claim 15: the evaluation unit is configured for code reading across images, wherein code regions are tracked between image data generated at different points in time, code information is assigned to respective code elements in the code regions thus multiply recorded, and the code information subsequently is combine into the code content. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hawks et al. (US 2021/0124886) teaches system and method of decoding a barcode using machine learning.
Bridges et al. (US 2018/0373934) teaches efficient image analysis.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDWYN LABAZE/Primary Examiner, Art Unit 2887